DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/10/2021.  Claims 1 -10 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hansen et al. (US2010/0307178).

Regarding Claim 1, Hansen teaches a room-air treatment system [0002] comprising a basic module [40], which has a first air-treatment unit [10; 0025; fig 3] and a control device [see 0035; fig 7; where a control system 92 is illustrated for controlling a first and a second air treatment unit] for controlling the first air-treatment unit [0033], and at least one second air-treatment unit [10'] and coupling elements [conduits] for coupling the basic module to the at least one second air treatment unit [0032];
the control device controls both the first air-treatment unit as well as the at least one second air-treatment unit [0035],
and the coupling elements being symmetrically designed to vary the orientation of the air-treatment units in a coupled state [0032; fig 5; where the coupling elements allow the air-treatment units to be stacks vertically or longitudinally in a symmetrical manner and one skilled in the art would conclude that the direction of air flow can be achieved by orientating the units in the desired direction].

Regarding Claim 2, as best understood, Hansen teaches the invention of Claim 1 above and teaches where the control device controls the at least one second air-treatment unit indirectly via the first air-treatment unit [0018; 0026].

Regarding Claim 3, Hansen teaches the invention of Claim 1 above and teaches where a treatment capacity of the room-air treatment system is adjustable via a number of the second air-treatment units or by individual controlling of the first air-treatment unit and the at least one second air-treatment unit [0027; 0028; where it appears that the limitations are claimed in the alternative].

Regarding Claim 4, Hansen teaches the invention of Claim 1 above and teaches wherein the first air-treatment unit and the at least one second air-treatment unit comprise at least one component for filtering, cooling, and/or humidifying the ambient air [0019; fig 3].


Regarding Claim 5, Hansen teaches the invention of Claim 1 above and teaches wherein the control device is integrated into the first air- treatment unit [0033; 0035; figs 6 & 7; where the control device appear to be integrated with the air treatment unit].

Regarding Claim 6, Hansen teaches the invention of Claim 1 above teaches where the control device is integrated into a separate control unit [at least interface 12], configured to be coupled to the first air-treatment unit  and/or the at least one second air-treatment unit [0018; fig 3].

Regarding Claim 7, Hansen teaches the invention of Claim 1 above and teaches where the first air-treatment unit and the at least one second air-treatment unit are configured to be mechanically and/or electrically coupled to each other [0025; 0035; fig 3; where mechanical connections and electrical connections are illustrated].



Regarding Claim 10, Hansen teaches the invention of Claim 1 above and teaches wherein the control device is operable by manual input or via an external device via a wireless radio link [0018; illustrating manual controls and where the limitations appear to be claimed in the alternative].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US2010/0307178) in view of Wagner (DE102006004104A1).

Regarding Claim 8, Hansen teaches the invention of Claim 1 above but does not explicitly teach a power supply unit configured to be coupled to the basic module, the first air-treatment unit, and/or the at least one second air-treatment unit for supplying power to individual or all units of the room-air treatment system.
However, Wagner teaches a room air treatment system [at least an air conditioning unit; 0001] having a power supply unit [100] configured to be coupled to air conditioning unit [7] for supplying power to the unit [0027].  Wagner teaches that it is known in the field of endeavor of refrigeration to connect a refrigeration system to a power cell in order to supply power to the refrigeration system and thereby reduce operating cost [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 9, as best understood, Hansen, as modified, teaches the invention of Claim 8 above and Wagner teaches where the power supply unit comprises at least one outer surface side and has one or more solar cells on at least one outer surface [0027; where it is apparent that the solar cells are placed on the outer surface of the system and where it is well known in the art to place solar cells where daylight can fall on the solar cells].

Response to Arguments

On pages 4-5 of the remarks, Applicant argues with respect to Claim 1 that Hansen et al. (US2010/0307178, hereinafter “Hansen”) does not teach “... coupling elements for coupling the basic module to the at least one second air-treatment unit and where the coupling elements being symmetrically designed to vary the orientation of the air- treatment units in a coupled state."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains establishing anticipation. 



In response to Applicant's arguments, Hansen teaches a room-air treatment system [0002] comprising a basic module [40], which has a first air-treatment unit [10; 0025; fig 3] and at least one second air-treatment unit [10'] and coupling elements [conduits] for coupling the basic module to the at least one second air treatment unit [0032] and the coupling elements being symmetrically designed to vary the orientation of the air-treatment units in a coupled state [0032; fig 5; where the coupling elements allow the air-treatment units to be stacks vertically or longitudinally in a symmetrical manner and one skilled in the art would conclude that the direction of air flow can be achieved by orientating the units in the desired direction].
With respect to Applicants arguments, Applicant is reminded that whereas claims are given their broadest reasonable interpretation consistent with the specification a thorough understanding of the claim may be aided by explanations contained in the disclosure.  However, it is important not to import into a claim...limitations that are not part of the claim.  Thus, the language of the amendment is sufficiently broad such that the teachings of Hansen read upon the amended language.  Accordingly, the rejection is maintained.  See MPEP 2111
For at least the reasons above, Claims 1-10 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763